Title: To George Washington from Francis Lightfoot Lee and Ralph Wormeley, Jr., 12 March 1784
From: Lee, Francis Lightfoot,Wormeley, Ralph Jr.
To: Washington, George



Sir—
Mount Airy [Va.] 12th march 1784

The inclosed letters were received last summer, but, as your public engagements, at that time, did not permit your return to Mount Vernon, nor give you leisure to advert to transactions of private concernment, we postponed laying them before you, till you had withdrawn yourself from those public and official engagements.
we are totally ignorant of the part Col. Tayloe took in this affair, which is the subject of Mr Montagu’s letter: we know the estate was sold, but, how it has been paid for; in what money; what has not been paid; and whether, any of the purchasers, may not have paid, be men of responsibility, are what we know not of; we should therefore esteem it a favor, if, you would inform us, as fully as you can, relative to this business, that from your knowledge and authority we may give Mr Montagu every light, that they may diffuse, we are with every degree of respect, and the highest esteem, Sir, your most obedient and most humble Servants

Francis Lightfoot Lee
Ralph Wormeley junr

